Citation Nr: 1219429	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-28 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from August 11, 2006?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981 and from October 1990 to May 1991. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that rating decision, the RO granted service connection and a 10 percent rating for PTSD, effective from August 11, 2006.  In September 2009, the RO assigned a 50 percent rating for PTSD effective from August 11, 2006.

The issue of entitlement to service connection for a mood disorder, to include a depressive disorder, to include secondary to posttraumatic stress disorder and fibromyalgia, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As stated above, the issue of entitlement to service connection for mood and depressive disorders, to include secondary to posttraumatic stress disorder and fibromyalgia, has been raised.  The March 2011 VA psychiatric examiner reported that the Veteran "is experiencing anxiety and depressive features consistent with a diagnosis of moderate, chronic posttraumatic stress disorder." March 2011 VA PTSD review examination report, page 2.  That examiner also diagnosed mood disorder due to fibromyalgia and chronic pain, as well as rule out major depressive disorder.  Prior VA treatment records show diagnoses of major depressive disorder and dysthymic disorder.

In light of the above, appellate review of the Veteran's claim of entitlement to an increased rating for PTSD must be deferred because the referred issue is inextricably intertwined and must first be addressed by the RO.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Simply put, another VA examination is necessary to distinguish, to the extent possible, the symptomatology of PTSD from the symptomatology of any mood and/or depressive disorders if the RO determines that mood and depressive disorders are not service-connected.

The RO obtained treatment records regarding care for any psychiatric disorder from the Charleston VA Medical Center and the Goose Creek VA community-based outpatient clinic, from 1998 to August 2008 and from April 2009 to July 2010.  The appellant has been treated at those facilities since he filed his claim.  The Veteran reported that he has been treated at the Charleston Vet Center from 2005 to present.  The RO contacted that Vet Center twice in 2010 asking that facility to provide all treatment records, but the Vet Center only provided a statement in March 2010 without any accompanying records.  The RO must attempt to obtain any treatment records regarding care for any psychiatric disorder from the Charleston VA Medical Center and the Goose Creek VA community-based outpatient clinic, from September 2008  to April 2009 and since August 2010; as well as all records from the Charleston Vet Center from 2005 to present.

In March 2008, the Social Security Administration indicated that they were unable to locate any medical records for the Veteran.  Given the Veteran's relatively young age and VA's subsequent grant of entitlement to a total rating based on individual unemployability effective February 2010, it is possible that the Veteran has applied for Social Security disability benefits since March 2008, and the RO should clarify this matter.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must attempt to obtain any treatment records regarding care for any psychiatric disorder from the Charleston VA Medical Center and the Goose Creek VA community-based outpatient clinic, from September 2008  to April 2009 and since August 2010; as well as all pertinent treatment records from the Charleston Vet Center from 2005 to present.  The RO should inform the Vet Center that their treatment records are relevant to the Veteran's claim and that VA will be unable to complete the adjudication of the claim for an increased rating for posttraumatic stress disorder until that Vet Center makes a reasonable effort, which the facility has not so far, to provide all available records from 2005 to the present.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO must ask the Veteran whether he has applied for Social Security disability benefits since March 2008.  Depending on the appellant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the claimant.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a VA psychiatric examination by a physician.  The claims folder, a copy of this remand and access to Virtual VA must be provided to the examining physician for review.  Following all necessary examinations the examiner must first address whether it is at least as likely as not that the appellant's mood and/or depressive disorders are related to the appellant's active duty service.  If not, is it at least as likely as not that the appellant's mood and/or depressive disorders are caused or permanently aggravated by his posttraumatic stress disorder and/or fibromyalgia.  

If the examiner finds that it is at least as likely as not that mood and/or depressive disorders ARE caused OR permanently aggravated by posttraumatic stress disorder and/or fibromyalgia, the examiner must address the nature and extent of any social and industrial impairment caused by the psychiatric disorders alone without considering the impact of fibromyalgia.  A global assessment of functioning score reflecting the nature and extent of any psychiatric impairment alone must be assigned. 

If the examiner finds that a mood and/or depressive disorder is NOT caused OR aggravated by either posttraumatic stress disorder and/or fibromyalgia, then the examiner must differentiate the symptoms caused by posttraumatic stress disorder alone from symptoms caused by any diagnosed mood disorder, depressive disorder, and fibromyalgia.  The examiner must address the nature and extent of any social and industrial impairment caused by the posttraumatic stress disorder alone without considering the impact of any other disorder.  A global assessment of functioning score reflecting the nature and extent of any psychiatric impairment due to posttraumatic stress disorder alone must be assigned. 

If the examiner is unable to distinguish the symptoms caused by each of the appellant's disorders he or she must so state and explain why.  A complete rationale must be provided for any and all opinions offered.

4.  Thereafter, the RO must then adjudicate the claim of entitlement to the issue of entitlement to service connection for mood and depressive disorders, secondary to the appellant's posttraumatic stress disorder  and fibromyalgia.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  
 
6.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

7.  Thereafter, the RO must readjudicate the issue of entitlement to an increased rating for posttraumatic stress disorder since August 11, 2006.  If the benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

